Citation Nr: 0816458	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO. 04-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the third metacarpophalangeal joint. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to April 
1956. He had service during the Korean conflict and was 
awarded the Combat Infantryman Badge, a per se indication of 
combat service.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2007, at which time it was remanded 
for further development. Following the requested development, 
the VA Appeals Management Center (AMC) in Washington, D.C. 
confirmed and continued its denial of entitlement to service 
connection for degenerative joint disease of the third 
metacarpophalangeal joint. Thereafter, the case was returned 
to the Board for further appellate action.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in December 2001, 
denied the veteran's claim of entitlement to service 
connection for degenerative joint disease of the third 
metacarpophalangeal joint.

2. Evidence associated with the record since the December 
2001 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for degenerative joint 
disease of the third metacarpophalangeal joint. 


CONCLUSIONS OF LAW

1. The RO's December 2001 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the third metacarpophalangeal 
joint, is final. 38 U.S.C.A. § 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. § 20.1103 (2001).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
degenerative joint disease of the third metacarpophalangeal 
joint. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for degenerative joint disease of the 
third metacarpophalangeal joint. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for degenerative joint disease of the third 
metacarpophalangeal joint. Such a claim was denied by the RO 
in December 2001. 

Later in December 2001, the veteran was notified of that 
decision, as well as his appellate rights. The veteran 
disagreed with that decision, and in March 2002, he submitted 
a Notice of Disagreement. In June 2002, the veteran was 
issued a Statement of the Case; and he was informed that he 
had 60 days from the date that the RO mailed him the 
Statement of the Case to file his substantive appeal or the 
remainder of the year from the date of the letter notifying 
him of the RO's denial. In April 2003, the RO received the 
veteran's substantive appeal, VA Form 9; however, the RO 
rejected that appeal as untimely. Therefore, it was 
insufficient to perfect the appeal, and the December 1991 
rating action became final under the law and regulations then 
in effect. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103. 

Although the RO found the veteran's April 2003 statement 
insufficient to perfect an appeal to the RO's December 2001 
rating action, it considered that statement an application to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the third metacarpophalangeal 
joint. 
In April 2003, the RO notified the veteran of the information 
and evidence necessary to reopen his claim. However, in a 
decision issued during the pendency of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) further 
delineated VA's duties with respect to such claims. Kent v. 
Nicholson, 20 Vet. App. 1 (2006). Therefore, in March 2007, 
the Board remanded the veteran's case to the AMC for further 
development in accordance with the Court's decision. 

Pursuant to the Board's remand, the AMC notified the veteran 
that in order to reopen his claim, he had to submit evidence 
that his degenerative joint disease of the third 
metacarpophalangeal joint was related to his military 
service. Id. In addition to specifying the evidence and 
information necessary to reopen the claim, the AMC specified 
the information and evidence necessary to support the 
underlying claim of service connection for degenerative joint 
disease of the third metacarpophalangeal joint. The AMC 
identified the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claim. Id. 

In its remand, the Board had noted that the veteran's service 
records were largely unavailable for review. Consequently, 
the AMC notified the veteran of potential alternate sources 
of information and evidence to substantiate his claim, 
including but not limited to, letters he sent or received in 
service; letters of commendation or appreciation written in 
service which were applicable to duties performed and which 
ultimately led to his disability; accounts from family, 
friends, acquaintances, and co-workers, detailing each 
respective writer's recollection of the development of the 
veteran's disability; reports of physical examinations 
performed after service; insurance claims; and any other 
material showing that he performed the duties he described in 
service and that the performance of such duties could lead to 
the claimed disability. 

The AMC also notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. In addition, the AMC notified 
the veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Despite VA's efforts to elicit new and material evidence from 
the veteran, he has not responded to VA's requests. 
Therefore, in February 2008, the AMC readjudicated the claim 
and sent the veteran a Supplemental Statement of the Case 
setting forth its actions. 

After reviewing the record, the Board finds that VA has met 
its duty to notify and assist in support of his application 
to reopen a claim of service connection for degenerative 
joint disease of the third metacarpophalangeal joint. 
However, the Board notes that VA's duty to assist the veteran 
is not a one-way street. Olsen v. Principi, 3 Vet. App. 480 
(1992). Rather, the duty to assist is just what it says. It 
requires VA to make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain. 38 U.S.C.A. § 5103A(b)(1); see 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005). If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 406 (1991) 

Since he has not responded to VA's notices, it is difficult 
to discern what additional guidance VA could provide the 
veteran regarding the evidence he should submit to 
substantiate his application to reopen his claim of service 
connection for degenerative joint disease of the third 
metacarpophalangeal joint. Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of that application. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal.



Analysis

The veteran seeks entitlement to service connection for 
degenerative joint disease of the third metacarpophalangeal 
joint. As noted above, that claim was denied by the RO in an 
unappealed rating decision in December 1991. However, the 
veteran has not submitted new and material evidence to reopen 
the claim. Therefore, the prior denial is confirmed and 
continued.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For certain disabilities, such as arthritis, service 
connection is presumed when such disability is manifested to 
a degree of 10 percent or more within one year of the 
veteran's discharge from service. 38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In April 1988, the veteran filed his original claim of 
entitlement to service connection for the residuals of a 
right hand injury. In developing the claim, the RO obtained 
reports of the veteran's examinations in service in November 
1952 and January 1956. However, the RO found that the 
veteran's service medical records had largely been destroyed 
in a fire at the National Personnel Records Center in 1973. 
Efforts to reconstruct those records through the National 
Personnel Records Center and the National Archives and 
Records Administration, and requests for alternative sources 
of evidence, such as records from the Surgeon General's 
Office, met with negative results. The RO requested that the 
veteran submit medical evidence showing that the claimed 
residuals of a right hand injury had been treated or examined 
since service. In addition, the RO requested that he submit 
statements from other persons who knew of his right hand 
injury and its residuals. 

In November 2000, the RO received copies of photographs which 
reportedly showed the veteran while he was being hospitalized 
for a right hand injury in service. Nevertheless, in April 
2001, the RO sent the veteran a letter which specified the 
information and evidence necessary to support the his claim 
of service connection for degenerative joint disease of the 
third metacarpophalangeal joint. However, in statements, such 
as that dated in August 2001, the veteran stated that he did 
not have any evidence relating his right finger disability to 
the claimed injury in service. Nevertheless, in January 2001, 
the RO had the veteran examined to determine the nature and 
etiology of any right hand disability found to be present. 
The report of that examination was associated with the claims 
folder.

During his VA examination, the veteran reported that while he 
was stationed in Korea, he had been building a bunker, when a 
steel rail fell and fractured the middle finger on his right 
hand. X-rays showed some deformity and old post-traumatic 
changes of the right third metacarpal bone and minimal 
degenerative joint disease of the third metacarpal phalangeal 
joint. Although the photographs received in November 2000 
reportedly showed the veteran during treatment for a right 
hand injury in Korea, the available service medical records 
were negative for any complaints or clinical findings of 
residual right hand disability in service. Indeed, the 
reports of the November 1952 and January 1956 examinations 
showed that the veteran's upper extremities were normal. 
Moreover, there was no competent evidence of a nexus between 
the veteran's right hand disability and the claimed injury in 
service. Therefore, he did not meet two of the three criteria 
for service connection. Accordingly, the RO denied 
entitlement to service connection for degenerative joint 
disease of the third metacarpal phalangeal joint. As noted 
above, that decision became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.1103 (2001). The veteran now requests that VA 
reopen his claim of entitlement to service connection for 
degenerative joint disease of the third metacarpal phalangeal 
joint.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Since the prior denial, the veteran continues to contend that 
his degenerative joint disease of the third metacarpal 
phalangeal joint is the result of an injury sustained while 
building a bunker in service. However, he has not submitted 
evidence or argument in support of his claim which has not 
been previously considered and rejected by the RO. 

Accordingly, the Board must confirm and continue the prior 
denial.


ORDER

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for degenerative joint disease of the third 
metacarpophalangeal joint is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


